Citation Nr: 1242646	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  07-11 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating prior to January 8, 2011, and in excess of 10 percent thereafter for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from October 1968 to September 1970.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board previously remanded this case for further development in December 2010.  

By rating decision in January 2012, the agency of original jurisdiction (AOJ) increased the Veteran's disability rating for his hypertension to 10 percent, effective January 8, 2011.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue therefore remains in appellate status and is characterized as shown on the first page of this decision. 

In a February 2012 statement, the Veteran indicated that he wanted to appeal the effective date assigned in the January 2012 rating decision for the10 percent rating for his hypertension.  Nevertheless, as entitlement to a higher rating for that period is already on appeal, the Board has considered whether a 10 percent rating was warranted prior to January 8, 2011, and, in turn, awards a 10 percent rating back to the date of the initial service connection claim herein. 


FINDING OF FACT

Since VA received his initial claim on January 24, 2006, the Veteran's service-connected hypertension was manifested by a history of diastolic pressure predominantly 100 and required continuous use of medication for control; but systolic pressure has been predominantly less than 200, and, historically and through the present time, diastolic pressure has been predominantly less than 110. 


CONCLUSION OF LAW

Effective January 24, 2006, the criteria for the assignment of an initial 10 percent rating, but no higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.104, Diagnostic Code 7101 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Veteran's claim arises from an appeal of the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of private treatment and VA examinations.  A review of Virtual VA does not reveal any additional documents pertinent to the present appeal.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Additionally, the Veteran was afforded VA examinations in May 2006 and January 2011 to evaluate the severity of his service-connected hypertension.  The Board finds that the VA examinations are adequate because, as discussed below, they were  based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent January 2011 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with the December 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in December 2010 directed the AOJ to contact the Veteran to identify all VA and non-VA providers who had treated him for his hypertension.  In particular, the AOJ was to request an authorization to obtain medical records from Dr. MacDonald from April 2007 to the present.  In December 2010, the AOJ sent a letter to the Veteran requesting this information.  The Veteran submitted authorizations for private treatment records.  The AOJ subsequently requested these records and they have now been associated with the claims file.  

Further, the AOJ was also directed to schedule the Veteran for a VA examination.  As noted above, the Veteran was afforded a VA examination in January 2011 that is adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the December 2010 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Analysis

The present appeal involves the Veteran's claim that the severity of his hypertension warrants a higher initial disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's service-connected hypertension has been rated as noncompensable prior to January 8, 2011, and as 10 percent thereafter under the provisions of Diagnostic Code 7101 for hypertensive vascular disease (hypertension and isolated systolic hypertension).  38 C.F.R. § 4.104.  According to Diagnostic Code 7101, a 60 percent rating is warranted if the diastolic pressure is predominantly 130 or more, a 40 percent rating is assigned if the diastolic pressure is predominantly 120 or more, a 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more, and a 10 percent rating is assigned if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

VA received the Veteran's claim for service connection on January 24, 2006.  In pertinent part, April 2003 and May 2003 private treatment record showed a blood pressure readings of 150/100.  The Veteran was put on hypertension medication at that time.  Subsequent private treatment records consistently showed blood pressure readings where the diastolic pressure was under 100 and systolic pressure was under 160.  At the time the Veteran filed his claim, a January 2006 record showed blood pressure to be 150 over 90.  Follow up private treatment records again consistently showed blood pressure readings where the diastolic pressure was under 100 and systolic pressure was under 160.  These records also documented that the Veteran was on continuous medication for his hypertension.  

The Veteran was afforded a VA examination in May 2006.  Blood pressure readings were 120/76, 122/75 and 123/77.  The examiner noted that the Veteran took medications for his hypertension.  The examiner concluded that the Veteran's hypertension was related to his diabetes mellitus, type II.  

In his notice of disagreement, the Veteran indicated that he was on two medications for his blood pressure and had to have several adjustments to his medications.  In support of his claim, he submitted a September 2006 letter from his private doctor which provided that when the Veteran first presented in April 2003, his diastolic pressure was 100 and medication was started.  A follow up in May 2003 also showed that diastolic pressure was still at 100 and the Veteran's medication was increased.  The examiner indicated that currently, the Veteran's diastolic pressure remained uncontrolled at 90, despite increasing the doses on two medications.  The opinion concluded that a further increase in medications would be necessary to achieve adequate blood pressure control.  

In pertinent part, a private treatment record in March 2007 showed blood pressure reading of 146/100 and 160/90 and an April 2007 record showed a blood pressure reading of 164/96.  Further, a February 2009 private treatment record showed a blood pressure reading of 166/99.  Remaining private treatment records again consistently showed blood pressure readings where the diastolic pressure was under 100 and systolic pressure was under 160.  

The Veteran was afforded another VA examination on January 8, 2011.  The claims file was reviewed.  Blood pressure readings were 189/110, 161/91 and 156/89.  It was again noted that the Veteran required continuous medication to control his hypertension.  The diagnosis was essential hypertension.  The Veteran reported that he was assigned different duties for work because he lacked stamina and experienced weakness, fatigue, and pain.  He also indicated that, as to the effect on his daily activities, he experienced occasional fatigue and had to sit down.  It was difficult to get house work done.  The examiner noted that the Veteran was a prison guard, but he had retired in November 2010 because he was eligible by age or duration of work.  

The medical evidence of record clearly shows that, prior to being put on medication in 2003, the Veteran's diastolic pressure was consistently 100.  April 2003 and May 2003 records documented blood pressure readings with a diastolic pressure of 100.  Moreover, in a September 2006 opinion, the Veteran's private examiner also stated that, when the Veteran first presented, his diastolic pressure was 100 and he was put on medication.  The remaining treatment records unequivocally show that the Veteran required continuous medication to control his hypertension.  In other words, he had a history of diastolic pressure that was predominantly 100 and he required continuous medication to control it, which are the criteria for a 10 percent rating.  There were also instances in 2007 and 2009 where the Veteran's systolic pressure was 160 or more, which is also another criteria for a 10 percent rating.  Accordingly, when resolving the benefit of the doubt in favor of the Veteran, an initial 10 percent rating is warranted from the date service connection was established, i.e., January 24, 2006.  See 38 U.S.C.A. § 5107(b); see also Fenderson.  

However, the Board finds that an initial rating in excess of 10 percent is not warranted.  In this regard, based on the evidence of record, throughout the course of the appeal, the Veteran's hypertension has not more nearly approximated diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, as contemplated by the next higher rating of 20 percent rating under Diagnostic Code 7101.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Upon review of the entirety of the Veteran's blood pressure readings, the diastolic pressure has consistently been below 110.  Out of approximately 21 blood pressure readings taken throughout the course of the appeal, the Veteran's diastolic pressure was 110 only once, which was at the January 2011 VA examination.  Importantly, two follow up readings done at that time again showed diastolic pressure below 100.  In sum, give these findings, it is clear that the Veteran's diastolic pressure has not predominantly been 110 or higher.  Moreover, systolic pressure has been below 200 on all readings.  Accordingly, the criteria for a 20 percent rating under Code 7101 are not met. 

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his hypertension.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Moreover, the Board has contemplated the Veteran's statements concerning his symptoms when assigning the current 10 percent rating back to the date of claim.  

The Veteran has also asserted that he should be afforded a higher rating due to the increase in medications.  Nevertheless, while the rating criteria takes into account the need for continuous medication, it does not provide for a higher rating based on the number of medications or an increase in medications.  Therefore, an initial 10 percent rating, but no higher, is warranted for the Veteran's service-connected hypertension, effective January 24, 2006.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected hypertension; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hypertension with the established criteria found in the rating schedule.  The Board finds that the Veteran's hypertension symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's 10 percent rating contemplates his elevated blood pressure readings and the necessity for continuous medication.  There are no additional symptoms of his hypertension that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the Veteran has not asserted, nor has the evidence shown, that his service-connected hypertension rendered him unemployable.   Moreover, the most recent VA examination clearly indicated that the Veteran retired due to age or time eligibility.  Accordingly, there is no need for further analysis with respect to this matter.  

In conclusion, an initial 10 percent rating, but no higher, is warranted for the Veteran's service-connected hypertension, effective January 24, 2006.  The Board, however, finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for the appeal period.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A.
§ 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Effective January 24, 2006, an initial 10 percent disability rating, but no higher, for hypertension is granted, subject to the laws and regulations governing payment of monetary benefits. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


